DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first coating layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 13-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav (US 2009/0044582 A1) as evidenced by Wang (Scientific Reports, 2022) and as further evidenced by British Plastics Federation (“Thermoforming”, 2008), regarding claims 15, 16, 19.

In regard to claim 1, Yadav discloses a polymer-coated fertilizer (e.g. polymer encapsulated fertilizer) [Paragraph 0012] for use in agriculture production (e.g. most commercial fertilizers […] applied to crops) [Paragraph 0002] (e.g. for application to soil) [Paragraph 0029] comprising:

    PNG
    media_image1.png
    181
    233
    media_image1.png
    Greyscale
a) a solid pellet of material that includes a fertilizer (e.g. fertilizer pellet, 14) [Paragraph 0024], the solid pellet of material having a surface [Paragraph 0021; Fig. 1-4];
b) a first coating layer (10) having a continuous structure [Fig. 4] covering a first portion of the surface of the pellet (e.g. depositing the fertilizer onto a first polymer film) [Paragraph 0012; 0015; Annotated Fig. 4], the first coating layer having a first edge at an end of the first coating layer (e.g. the narrow strip of coating layer annotated at the end of the first coating layer) [Annotated closeup of Fig. 4], the first edge having a first end point on 
    PNG
    media_image2.png
    291
    483
    media_image2.png
    Greyscale
the surface of the pellet (e.g. end/endpoint arrow) [Annotated close-up of Fig. 4];

    PNG
    media_image3.png
    219
    314
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    187
    319
    media_image4.png
    Greyscale
c) a second coating layer (12,30,40) having a continuous structure [Fig. 4] covering a second portion of the surface of the pellet (e.g. covering the fertilizer with a second polymer film which results in a curved top portion) [Paragraph 0012; 0015; Annotated Fig. 4], the second coating layer having a second edge at an end of the second coating layer (e.g. the narrow strip of coating layer annotated at the end of second first coating layer) [Annotated close-up of Fig. 4], the second edge having a second end point spaced apart from the first end point in a direction along the surface of the pellet (e.g. end/endpoint arrow) [Annotated close-up of Fig. 4], wherein if the fertilizer is shaped like a hemisphere, the second polymer film covers the top portion and the first polymer film covers the bottom portion, thus exhibiting an edge having an end point where the layers meet; 


    PNG
    media_image5.png
    246
    345
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    305
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    292
    501
    media_image7.png
    Greyscale
d) an overlap layer covering a third portion of the surface of the pellet, the overlap layer being positioned between the first end point of the first coating layer and the second end point of the second coating layer, the overlap layer being formed by bonding a part of the first coating layer with a part of the second coating layer on the surface of the fertilizer pellet to encapsulate the pellet between the first coating layer, the second coating layer, and the overlap layer, (e.g. the bottom and top layers are fused together to encapsulate the fertilizer) [Paragraph 0017; 0021] wherein the overlap layer is distinct from the first coating layer and the second coating layer (see Wang et al. demonstrating the physical effects of heat fusing of polymers which results in a distinct layer in Fig. 1(b), Fig. 2(a)); and






a fertilizer encapsulated between the first coating layer, the second coating layer, and the overlap layer (e.g. a fertilizer encapsulated by a first and second polymer film fused together at an overlap) [Fig. 4], the fertilizer being a controlled-release fertilizer [Paragraph 0012] that is releasable through at least one of the first coating layer, the second coating layer, and the overlap layer over a period of time (e.g. the release rate of the encapsulated fertilizer can be tailored to fit many different growing situations) [Paragraph 0024].

In regard to claim 2, Yadav discloses the polymer-coated fertilizer of claim 1 wherein the fertilizer includes any suitable fertilizer (e.g. urea) [Paragraph 0012].

In regard to claim 3, Yadav discloses the polymer-coated fertilizer of claim 1, wherein the solid pellet of material includes a granule [Paragraph 0014; 0023].

In regard to claims 4-5, Yadav discloses the polymer-coated fertilizer of claim 1 wherein the first coating layer (claim 4) and the second coating layer (claim 5) includes at least one of the following: a natural polymer, a synthetic polymer, a biodegradable polymer, a non-biodegradable polymer, a processing additive, a polymer stabilizing additive, an inorganic mineral, a biodegradation additive, a oxo-biodegradation additive, a nitrification inhibitor, a urease inhibitor, a hydrogel particle, an organic surfactant, an inorganic surfactant, a pigment, a chemical taggant, a physical taggant, a herbicide, an insecticide and a fungicide (the first and second polymer film can be made from many different types of polymer compositions including biopolymers (e.g. natural polymer) and virgin/recycled polymers (e.g. synthetic polymer) [Paragraph 0025]; various additives may be added into the polymer films during manufacture (e.g. processing additive) to affect polymer biodegradation (e.g. biodegradable polymer) [Paragraph 0029]).

In regard to claim 6, Yadav discloses the polymer-coated fertilizer of claim 1 wherein at least one of the first coating layer and the second coating layer includes any film extrusion grade polymer of natural or synthetic origin (e.g. commercially available extrusion grade polymer film) [Paragraph 0028].

In regard to claim 8, Yadav discloses the polymer-coated fertilizer of claim 1 wherein at least one of the first coating layer and the second coating layer is made up of multiple coating layers (e.g. the top and bottom polymer films are made of multiple coating layers) [Paragraph 0027].


    PNG
    media_image3.png
    219
    314
    media_image3.png
    Greyscale

    PNG
    media_image8.png
    297
    477
    media_image8.png
    Greyscale
In regard to claim 13, Yadav discloses the polymer-coated fertilizer of claim 1 wherein the overlap layer is formed by laminating an edge of the second coating layer with an edge of the first coating layer, wherein the overlap layer is distinct from the first coating layer and the second coating layer. Yadav teaches the second polymer film is laminated to the first layer and the result is a fusing of the two layers (e.g. overlap layer) to encapsulate the fertilizer [0017]; annotated Fig. 4 also shows the interface of where an edge of the second layer (12) meets an edge of the first layer (10),

    PNG
    media_image6.png
    316
    305
    media_image6.png
    Greyscale
wherein the overlap layer is distinct from the first coating layer and the second coating layer (the fused region (e.g. overlap layer) taught by Yadav, where the second and first polymer films are softened and fused together [0017], resulting in a polymer composite that would thus be distinct from the first and second layers; Applicant’s Specification [0054] and the Wang publication [Fig. 1b] confirms this physical property to be an inherent feature of melt fusing two polymers).


In regard to claim 14, Yadav discloses the polymer-coated fertilizer of claim 1 wherein the fertilizer includes any fertilizer (e.g. urea) [Paragraph 0012] for use in agriculture crops production (e.g. fertilizer applied to agricultural crops) [Paragraph 0002].

In regard to claims 15-16, Yadav discloses the polymer-coated fertilizer of claim 1 wherein the first coating layer (claim 15) and the second coating layer (claim 16) includes any polymer film that can be thermoformed (e.g. the polymer films includes polystyrene, polypropylene [Paragraph 0025] which are evidenced by BPF [pg. 1, last section, “Materials”] to be thermoplastics capable of being thermoformed).

In regard to claim 17, Yadav discloses a polymer-coated fertilizer (e.g. polymer encapsulated fertilizer [Paragraph 0012] comprising:

    PNG
    media_image3.png
    219
    314
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    181
    233
    media_image1.png
    Greyscale
a solid pellet of material that includes a fertilizer (e.g. fertilizer pellet) [Paragraph 0024], the solid pellet of material having a surface [Paragraph 0021; Fig. 1-4], the first coating layer having a first edge at an end of the first coating layer (e.g. the narrow strip of coating layer annotated at the end of the first coating layer) [Annotated closeup of Fig. 4], the first edge having a first end point on the surface of the pellet (e.g. end/endpoint arrow) [Annotated close-up of Fig. 4];





    PNG
    media_image2.png
    291
    483
    media_image2.png
    Greyscale
a first coating layer (10) covering a first portion of the surface of the pellet (e.g. depositing the fertilizer onto a first polymer film) [Paragraph 0012; 0015; Annotated Fig. 4]; 

    PNG
    media_image4.png
    187
    319
    media_image4.png
    Greyscale
a second coating layer (12,30,40) covering a second portion of the surface of the pellet (e.g. covering the fertilizer with a second polymer film which results in a curved top portion) [Paragraph 0012; 0015; Annotated Fig. 4], the second coating layer having a second edge at an end of the second coating layer (e.g. the narrow strip of coating layer annotated at the end of second first coating layer) [Annotated closeup of Fig. 4], the second edge having a second end point spaced apart from the first end point in a direction along the surface of the pellet (e.g. end/endpoint arrow) [Annotated close-up of Fig. 4]; and
a third coating layer covering a third surface of the pellet at an overlap position, the third coating layer being positioned between the first end point of the first coating layer and the second end point of the second coating layer (e.g. the bottom and top layers are fused together to encapsulate the fertilizer) [Paragraph 0017; 0021] (see Wang et al. demonstrating the physical effects of heat fusing of polymers which results in a distinct layer in Fig. 1(b), Fig. 2(a)),

    PNG
    media_image5.png
    246
    345
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    305
    media_image6.png
    Greyscale


wherein the second coating layer covers a surface not covered by the first coating layer, and wherein the third coating layer covers a surface not covered by the second coating layer (e.g. the fertilizer is shaped like a hemisphere wherein the second polymer film covers the top portion and the first polymer film covers the bottom portion [0012][0015], thus the second coating covers the surface not covered by the first), and
a fertilizer encapsulated by the first coating layer, the second coating layer, and the third coating layer [Fig. 4] the fertilizer being a controlled-release fertilizer [Paragraph 0012] that is releasable through at least one of the first coating layer, the second coating layer, and the overlap layer over a period of time (e.g. the release rate of the encapsulated fertilizer can be tailored to fit many different growing situations) [Paragraph 0024].

In regard to claim 18, Yadav discloses the polymer-coated fertilizer of claim 17 wherein the fertilizer includes any fertilizer (e.g. urea) [Paragraph 0012] for use in agriculture crops production (e.g. fertilizer applied to agricultural crops) [Paragraph 0002].

In regard to claim 19, Yadav discloses the polymer-coated fertilizer of claim 17 wherein the first coating layer and the second coating layer includes any polymer film that can be thermoformed (e.g. the polymer films includes polystyrene, polypropylene [Paragraph 0025] which are evidenced by BPF [pg. 1, last section, “Materials”] to be thermoplastics capable of being thermoformed).

In regard to claim 20, Yadav discloses the polymer-coated fertilizer of claim 17 wherein at least one of the first coating layer and the second coating layer is made up of multiple coating layers (e.g. the top and bottom polymer films are made of multiple coating layers) [Paragraph 0027].

In regard to claim 21, Yadav discloses the polymer-coated fertilizer of claim 1, wherein the second coating layer encapsulates the second surface and the portion of the first coating layer on the third surface (the second polymer film (e.g. second coating layer) is placed over the first bottom layer of polymer film and fertilizer via application of the second polymer film roll and thermally laminating top and bottom polymer films (e.g. first and second coating layers, respectively) and the third layer (e.g. fused surface)) [Paragraph 0017]. The claim limitations directed to the deposition process are considered product-by-process limitations and the structure implied by these process steps will be considered.

Regarding claims 22-24 and 26, Yadav discloses the polymer-coated fertilizer of claims 13 and 17, wherein the edge of the first coating layer is interior to the edge of the second coating layer in the overlap layer (e.g. the second polymer film (e.g. second coating layer) is placed over the first bottom layer of polymer film (e.g. first coating layer) via application of the second polymer film roll and thermally laminating top and bottom polymer thereby forming a first coating layer interior to the second coating layer in the overlap portion (e.g. overlap layer/third surface) [Paragraph 0017]). The claim limitations directed to the deposition process are considered product-by-process limitations and the structure implied by these process steps will be considered.

In regard to claim 25, Yadav discloses the polymer-coated fertilizer of claim 1, wherein the controlled release fertilizer is releasable through the overlap layer (e.g. the fertilizer encapsulated by a first and second polymer film fused together (e.g. overlap) is a controlled release fertilizer) [Paragraph 0012; 0021].

In regard to claim 27, Yadav discloses the polymer-coated fertilizer of claim 17, wherein the first coating layer encapsulates the first surface and the third surface and the second coating layer encapsulates the second surface and the portion of the first coating layer on the third surface; The claim limitations directed to the deposition process are considered product-by-process limitations and the structure implied by these process steps will be considered: Yadav teaches depositing the fertilizer onto a first polymer film [0012] which results in a flat bottom portion [0015, lines 5-6] (e.g. covering a first surface) and covering the fertilizer with a second polymer film [0012] which results in a curved top portion [0015, lines 4-5] (e.g. covering a second surface); and the fused region (e.g. overlap layer) taught by Yadav, where the second and first polymer films are softened and fused together [0017], wherein the second polymer film covers the top portion and the first polymer film covers the bottom portion [0012][0015], thus the second coating covers the surface not covered by the first and thermally laminating top and bottom polymer films (e.g. first and second coating layers, respectively) and the third layer (e.g. fused surface) [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2009/0044582 A1) as evidenced by Wang (Scientific Reports, 2022) as applied to claim 1 above, and further in view of Shogren (Journal of Environmental Polymer Degradation, 1997).

In regard to claim 7, Yadav discloses polymer-coated fertilizer of claim 1, and wherein the polymer films have a varying moisture barrier properties [Paragraph 0025]. Yadav does not explicitly teach wherein at least one of the first coating layer and the second coating layer has a water vapor transmission rate within the range of 1 g/(m2-day) to 2000 g/(m2-day).

However, Shogren makes obvious WVTR values for biodegradable polymer films at a range from 13-2920 g/(m2·day) [pg. 92, Table 1] and measured at temperature of 25°C with 50% relative humidity [pg. 92, col. 1, para 2]. Shogren also exemplifies 172 g/(m2·day) for polylactic acid (PLA) and Yadav discloses PLA as a polymer film material [0025]. Absent any teaching in Yadav to specific WVTR values, one of ordinary skill in the art would look to the Shogren reference for common WVTR values in a range of 13-2920 g/(m2·day) for water resistant coatings/biodegradable polymers. A prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art [see MPEP 2144.05].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2009/0044582 A1) as evidenced by Wang (Scientific Reports, 2022).
In regard to claims 9-10, Yadav discloses the polymer-coated fertilizer of claim 1, but does not explicitly disclose wherein the first coating layer and the second coating layer have the same thickness, and the overlap layer has a different thickness (claim 9) or wherein the first coating layer, the second coating layer, and the overlap layer have different thicknesses (claim 10).
However, Yadav does disclose the fertilizer release rate can be controlled by varying the thickness of the polymer film [0024] and establishes the top and bottom polymer films (e.g. first and second layers) can be made to have different thicknesses to allow for a high degree of control for the fertilizer release rate [0027, 0028]. Thus the coating thickness is a result-effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation, to adjust the thickness of each coating layer as claimed.  One of ordinary skill in the art would have been motivated to optimize each layer thickness to achieve a desired release rate.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2009/0044582 A1) as evidenced by Wang (Scientific Reports, 2022) as applied to claim 1 above, and further in view of Yang et al. (J. Agric. Food Chem, 2012).

In regard to claims 11-12, Yadav discloses the polymer-coated article fertilizer of claim 1 wherein the fertilizer is any suitable fertilizer pellet, including urea [0012] [0024]. Yadav does not explicitly teach the fertilizer pellet diameter or weight; wherein the pellet has a diameter within a range of 2 mm to 150 mm (claim 11) and wherein the fertilizer pellet is a urea tablet having a weight within a range of 100 mg to 800 mg (claim 12).

However, Yang et al discloses polymer-coated urea (PCU), specifically large tablet polymer-coated urea (LTPCU) having a diameter of 12 mm [pg. 11230, Table 1, footnote h] and weight of approximately 1,000 mg (1.08-1.09 g per tablet) [pg. 11231, col. 2, para 2] is an effective alternate of PCUs that reduces the coating material usage by 70-80% and consequently lowers the product cost of the coated fertilizer [pg. 11234, col. 1, last paragraph]. Yang et al and Yadav are analogous inventions in the field of polymer-coated fertilizers.
Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a large tablet polymer-coated urea with a diameter of 12mm and weight of about 1,000 mg like that described in Yang et al as the encapsulated fertilizer of Yadav. One of ordinary skill in the art would have been motivated to do so because LTPCUs are economical and effective polymer-coated fertilizers [pg. 11231, col. 2, para 2]).

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. Applicant’s amendments to the claim necessitated the new ground(s) of rejection presented above.

In response to Applicant’s Summary of Applicant-Initiated Interview (Pg. 9), no determination on patentability was made in the telephone interview conducted on December 21, 2021 [See Examiner Interview Summary Record 01/10/2022].

Applicant argues (Pgs. 10-11) the prior art references do not disclose the amended claim limitations: "[...] the first coating layer having a first edge at an end of the first coating layer, the first edge having a first end point on a surface of the pellet; [...] the second coating layer having a second edge at an end of the second coating layer, the second edge having a second end point spaced apart from the first end point in a direction along the surface of the pellet; and [...] the overlap layer being positioned between the first end point of the first coating layer and the second end point of the second coating layer". Upon further consideration, the claim amendments do not form a patentable distinction over the Yadav reference as described in the claim rejections above. The definitions recited in Applicant’s Specification were considered in formulating the prior art rejection:
The end point of the edge (105a) and end point of the edge (108a) in Fig. 7.
[0020] "Coating edge" or "edge" unless specified, would generally mean a narrow strip of coating layer at the end of the coating layer 
 [0023] "Overlap Layer" would generally mean a layer formed by two edges of two  separate layers, where an edge of one layer goes over the edge of another layer forming the overlap layer
[0028] "Melt fusion" would generally mean when two polymer layers are bonded  together with the assistance of heat; melt fusion alters the polymer structure of the composite layer formed due to the polymer chain entanglement.
 [0053] “[…]an overlap layer with the first coating layer where an edge of the second continuous polymer film goes over the edge of the first coating layer and binds with it. The overlap layer is a distinct layer from the first coating layer and the second coating layer, and is visible as a distinct layer[…] in all the embodiments […]”

In response to the argument, Yadav is cited as disclosing a first coating layer (10) having a continuous structure [Fig. 4] covering a first portion of the surface of the pellet (e.g. depositing the fertilizer onto a first polymer film) [Paragraph 0012; 0015; Annotated Fig. 4], the first coating layer having a first edge at an end of the first coating layer (e.g. the narrow strip of coating layer annotated at the end of the first coating layer) [Annotated closeup of Fig. 4], the first edge having a first end point on the surface of the pellet (e.g. end/endpoint arrow) [Annotated close-up of Fig. 4] and a second coating layer (12,30,40) having a continuous structure [Fig. 4] covering a second portion of the surface of the pellet (e.g. covering the fertilizer with a second polymer film which results in a curved top portion) [Paragraph 0012; 0015; Annotated Fig. 4], the second coating layer having a second edge at an end of the second coating layer (e.g. the narrow strip of coating layer annotated at the end of second first coating layer) [Annotated closeup of Fig. 4], the second edge having a second end point spaced apart from the first end point in a direction along the surface of the pellet (e.g. end/endpoint arrow) [Annotated close-up of Fig. 4], wherein if fertilizer is shaped like a hemisphere the second polymer film covers the top portion and the first polymer film covers the bottom portion, thus exhibiting an edge having an end point where the layers meet and an overlap layer, (e.g. the bottom and top layers are fused together to encapsulate the fertilizer) [Paragraph 0017; 0021] wherein the overlap layer is distinct from the first coating layer and the second coating layer (see Wang et al. demonstrating the physical 
    PNG
    media_image7.png
    292
    501
    media_image7.png
    Greyscale
effects of heat fusing of polymers which results in a distinct layer in Fig. 1(b), Fig. 2(a)).

    PNG
    media_image5.png
    246
    345
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    305
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    219
    314
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 13, 2022